Exhibit 10.1                                Facility Letter Agreement Amendment


May 1, 2009


Fuel Tech, Inc.
27601 Bella Vista Parkway
Warrenville, IL  60555


Attn: Mr. John P. Graham, Chief Financial Officer & Sr. Vice President


Re: 
Loan Agreement dated as of July 31, 2006 (the “Agreement”) by and between Fuel
Tech, Inc. (the “Borrower”) and Wachovia Bank, National Association (the “Bank”)
in the original principal amount of $25,000,000, as amended from time to time.



Obligor # 60-4198825142 - Obligation # 0000000034


Dear Mr. Graham:


Borrower and Bank hereby agree to amend the Loan Documents on the terms and
conditions set forth in this letter agreement.  The Agreement and all other
documents, including the Revolving Credit Note from Borrower to Bank, executed
and delivered in connection therewith are collectively referred to herein as the
“Loan Documents”.  All capitalized terms used but not defined herein shall have
the meanings assigned in the Loan Documents.


Revolving Credit Commitment. From the date of this letter agreement through the
Revolving Credit Termination Date, the Revolving Credit Amount is $15,000,000.


Revolving Credit Termination Date.  Borrower acknowledges that the Revolving
Credit Termination Date is July 31, 2009.


Affirmations of Borrower. Borrower affirms and represents that the Loan
Documents, as modified hereby, and other Loan Documents (as defined in the Loan
Agreement)  are in full force and effect, that Borrower has no defense to
payment or performance of the Obligations, that no setoffs against the
Obligations exist, and that Borrower has no counterclaims against
Bank.  Borrower ratifies and confirms all provisions of the Loan Documents.


Miscellaneous. This letter agreement and the other Loan Documents constitute the
sole agreement of the parties and supersede all oral negotiations and prior
writings with respect to the subject matter thereof.


This letter agreement may be executed in any number of counterparts and by the
different parties on separate counterparts and each such counterpart shall be
deemed to be an original, but all counterparts shall together constitute one and
the letter agreement.


Please indicate your agreement with the terms, affirmations and representations
of this letter agreement by signing it as provided below and returning it to the
undersigned within  five (5) days of the date hereof. Should you have any
questions, do not hesitate to call.


Very truly yours,
 

 
WACHOVIA BANK, NATIONAL ASSOCIATION
                 
By:
/s/ Patrick J. Kaufman
 
     
Patrick J. Kaufmann
     
Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
ACCEPTED AND AGREED TO:


FUEL TECH, INC.


 
By: 
/s/ John P. Graham
 
  
John P. Graham
  
Chief Financial Officer & Sr. Vice President

 
 
 

--------------------------------------------------------------------------------

 